     Case 4:20-cv-01707-MWB-DB Document 6 Filed 11/10/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS MCNALT,                                  No. 4:20-CV-01707

            Petitioner,                         (Judge Brann)

      v.

COMMONWEALTH OF
PENNSYLVANIA, et al.,

            Respondents.

                                    ORDER

    AND NOW, this 10th day of November 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    The Clerk of Court is directed to TRANSFER the above captioned
           action to the United States District Court for the Eastern District of
           Pennsylvania.

     2.    The Clerk of Court is directed to mark this matter CLOSED.


                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
